DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021, has been entered.

Status of Claims
Claims 1 and 11 are amended.
Claims 2 and 4 are canceled.
Claims 6-10 are withdrawn.
Claims 1, 3, and 5-11 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 3, 5, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 3, 5, and 11 are objected to because of the following informalities:  Independent claims 1 and 11 have been amended to recite “wherein the account information stored in the single SE is shielded from being transmitted to the NFC”.  Examiner suggests amending the claim to recite “. . . to the NFC circuit” for consistent claim terminology.  Dependent claims 3 and 5 are objected to by reason of their dependency from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1, 3, 5, and 11: Independent claims 1 and 11 have been amended to recite “verify the user identity through the identity verification circuit according to the account information from the SE while closing the communication channel between the NFC circuit and the SE”.  However, there is insufficient support in the specification for this claim element.  Applicant contends that support for the amendments may be found in ¶¶ 34-38 and 65-84.  However, Examiner finds no support in these paragraphs or in any other paragraph of the specification.  Further, the specification, and the claims, describe that the communication channel is already closed before the user identity is verified and the channel is opened after the user identity is verified.  See ¶ 9.  Therefore, there is inadequate support that the verification occurs while closing the channel.  Claims 3 and 5 are rejected by reason of their dependency from independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0348008 to Khan (“Khan 1”) in view of U.S. Patent Pub. No. 2015/0127549 to Khan (“Khan 2”).
Per Claim 1: Khan 1 discloses:
A mobile payment device for achieving electronic transactions between a user and a point-of-sale (POS) machine, the mobile payment device comprising: (see Khan 1 at ¶ 40: FIG. 2B shows a perspective view of a secondary user device 102.  See ¶ 21: User devices may, for example, communicate with merchant terminal 108 via contactless proximity-based communications (e.g., using near field communications (NFC) standards).)
a Near Field Communication (NFC) circuit operating under a Rich execution environment (REE) and configured to exchange data between the mobile payment device and a POS terminal; (see Khan 1 at ¶ 61: During a mobile payment transaction, secure element 202 may forward an encrypted version of a commerce credential that is stored on the secure element externally to an NFC reader at merchant terminal 108 (FIG. 1) using an NFC transceiver 216 and antenna(s) 218 within controller 222.  See also ¶ 55: In general, processor 200 may be used to run software on device 102, such as internet browsing applications, voice-over-internet-protocol (VOIP) telephone call applications, See also FIG. 4)
a trusted zone, only accessible by a Trusted execution environment (TEE) and configured to install and manage applications for electronic transactions, the trusted zone comprising: (see Khan 1 at ¶ 63: Commercial credentials associated with a given payment card may be stored in a particular “container” on secure element 202, which is basically the instantiation of a payment applet combined with the encrypted payment data for that instantiation. For example, if two Visa cards are to be provisioned onto the secure element, a Visa payment applet would be instantiated twice into two different containers on the secure element. Each container may have a unique identifier known as an application ID (or AID).)
only a single Secure Element (SE) configured to store account information of a transaction account of the user; and (see Khan 1 at ¶ 63: Commercial credentials associated with a given payment card may be stored in a particular “container” on secure element 202, which is basically the instantiation of a payment applet combined with the encrypted payment data for that instantiation.  See also ¶ 64: Each payment applet 206 may be associated with a specific credential (e.g., a specific credit card credential, a specific public transit pass credential)
at least one processor configured to: (see Khan 1 at FIG. 4: Processing circuitry 200)
set a communication channel between the NFC circuit and the SE at a closed state by default, (see 
after a transaction result is returned by the SE to the REE via the NFC circuit, reset the communication channel to the closed state. (see Khan 1 at ¶ 85: When a mobile payment transaction has completed, the secure element may receive an authorized NFC deactivation command from the applications processor (at step 502). At step 504, the timer may be stopped. Processing may then proceed to step 506 to deactivate one or more currently active payment applets. This represents one particular flow of events for deactivating a payment applet.  See also ¶ 86: If the secure element powers down or is put to sleep for any reason (as detected at step 508), any currently active payment applets may automatically be deactivated (step 506). This may be inherent as payment applets are running on the secure element. This represents another flow of events that can result in deactivation of a payment applet.)
However, Khan 1 fails to disclose, but Khan 2, an analogous art of secure element-based payments, discloses:
detect initiation of a transaction in response to the NFC circuit sensing  the radio frequency signal from the POS terminal; (see Khan 2 at ¶ 27: or example, the financial transaction may initiate when a user positions electronic device 110 (such as a cellular telephone) proximate to electronic device 112 (such as a point-of-sale terminal).)
upon detecting the initiation of the transaction, obtain the account information actively returned by the SE, and verify the user identity through the identity verification circuit according to the account -2-A torncy Docket No. 00288.0020.OQUSApplication No. 15566879information from the SE while closing the communication channel between the NFC circuit and the SE, wherein the account information stored in the single SE is shielded from being transmitted to the NFC; (see Khan 2 at ¶ 45: In some embodiments, secure element 230 stores, for at least for one See also ¶ 59: Next, the processor may compare the authentication information with stored authentication information (operation 418) using the secure enclave processor. Note that stored authentication information may be stored in the processor or the secure enclave processor. In some embodiments, a PIN associated with the payment applet is be stored with the payment applet in the secure element (e.g., there may be a pointer to a data structure in the operating system of the secure element).)
after the identity verification circuit has verified the user identity, open the communication channel from the closed state to an opened state through the TEE; (see Khan 2 at ¶ 68: Subsequently, electronic device 212 may request credit-card data associated with the now activated and authenticated payment applet via near-field communication with interface circuit 222, which communicates the request to secure element 230.)
in response to the communication channel being at the opened state, communicate transaction data between the SE and the POS terminal via the NFC circuit and the communication channel; (see Khan 2 at ¶ 68: In response, secure element 230 provides the credit-card data to interface circuit 222, which communicates the credit-card data via near-field communication to electronic device 212.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan 1 so that the communication channel between the secure element and the NFC controller remains closed until the user has been authenticated for a purchase see Khan at ¶ 69).

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  However, claim 11 is directed towards a method, which Khan 1 discloses (see ¶ 76: FIG. 6 is a flow diagram showing illustrative steps involved in activating the secure element for payment on a secondary user device 102.)

Per Claim 3: The combination of Khan 1 and Khan 2 discloses the subject matter of claim 1, from which claim 3 depends.  Khan 1 further discloses:
wherein the data exchange module comprises a fingerprint collection device, (see Khan at ¶ 58: For example, input-output devices 210 may include buttons, biometric sensors (e.g., a fingerprint sensor, a retinal sensor, a palm sensor, a signature-identification sensor, etc.))
However, Khan 1 fails to disclose, but Khan 2 discloses:
the at least one processor is configured to verify, under the Trusted execution environment, fingerprint information input by a user via the fingerprint collection device. (see Khan 2 at ¶ 41: For example, the authentication information may include: a biometric identifier acquired by a biometric sensor 226 (such as: a fingerprint sensor, a retinal sensor, a palm sensor, a signature-v sensor, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan 1 to verify the fingerprint for authentication as disclosed 

Per Claim 5: The combination of Khan 1 and Khan 2 discloses the subject matter of claim 1, from which claim 5 depends.  Khan 1 further discloses:
wherein said mobile payment device is a smart phone. (see Khan at ¶ 40: Electronic device 102 may be a computing device such as a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,385,553 discloses transferring control of a secure element between TSMs comprises a zone master key established between the TSMs that facilitates encryption of a temporary key. The TSMs create the zone master key prior to initiation of transfer of control. Once transfer of control is initiated, the first TSM establishes a communication channel and deletes its key from the secure element. The first TSM creates a temporary key that is encrypted with the zone master key established between the first TSM and the second TSM. The encrypted temporary key is communicated to the second TSM with a device identifier. The second TSM decrypts the temporary key using the zone master key and identifies the user device using the device identifier. The new TSM establishes a communication channel and deletes the temporary key from the secure element. The new TSM then inputs and saves its key into the secure element.
U.S. Patent Pub. No. 2013/0073448 discloses contactless payment transactions are initiated through single input activation of a mobile device's secure element and contactless communication system. Activation of the secure element and the contactless communication system is coupled to the activation status of the mobile device's screen. Activation of the secure element may be further coupled to the activation status of an electronic wallet application. Where activation of the electronic wallet application is required, one-click activation of the electronic wallet application and secure element is provided.
U.S. Patent Pub. No. 2015/0244718 discloses instead of requiring key exchange between a trusted biometric application in a TEE and an external application outside of the TEE that provides access to a secured function, the trusted application is preconfigured with security data such as (in a first implementation) authentication credentials (e.g. a PIN) or (in a second implementation) a cryptographic key. This security data is then used to authenticate a biometric validation obtained by the trusted application to the external application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685